MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-15-00098-CV

                       SAMUEL RENE MONTANA, Appellant
                                           V.
                       MELISSA ANN MONTANA, Appellee

   Appeal from the 247th Judicial District Court of Harris County. (Tr. Ct. No.
                                 2012-47087).

TO THE 247TH JUDICIAL DISTRICT COURT OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 2nd day of April, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in
these words:
               This case is an appeal from the order signed by the trial court on
               August 29, 2014. After due consideration, the Court grants the
               appellant’s motion to dismiss the appeal. Accordingly, the
               Court dismisses the appeal.

               The Court orders that costs be taxed against the appellant.

               The Court orders that this decision be certified below for
               observance.

               Judgment rendered April 2, 2015.
               Per curiam opinion delivered by panel consisting of Justices
               Jennings, Higley, and Huddle.



       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




June 5, 2015
Date                                          CHRISTOPHER A. PRINE
                                              CLERK OF THE COURT